UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 15, 2011 US ECOLOGY, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-11688 95-3889638 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) Lakepointe Centre I, 300 E. Mallard Drive, Suite 300 Boise, Idaho (Address of principal executive offices) (Zip Code) (208) 331-8400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure Attached as Exhibit99.1 and furnished for purposes of Regulation FD is an Investor Presentation to be given by US Ecology, Inc. at the 2011 Wedbush Clean Technology & Industrial Growth Conference on Thursday, September 15, 2011 at The Westin San Francisco in San Francisco, California. In accordance with general instruction B.2 of Form8-K, the information in this report (including Exhibit99.1) is furnished and shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liability of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act. Item 9.01. Financial Statements and Exhibits (d)Exhibits The following exhibits relating to Item 7.01 shall be deemed to be furnished, and not filed: 99.1US Ecology, Inc. Investor Presentation – September 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. US ECOLOGY, INC. (Registrant) Date:September 15, 2011 By: /s/ Jeffrey R. Feeler Jeffrey R. Feeler Vice President & Chief Financial Officer 2
